Exhibit 10.30.4


FORM OF RESTRICTED STOCK UNIT CERTIFICATE


This Restricted Stock Unit Certificate certifies that, pursuant to the ARIAD
Pharmaceuticals, Inc. 2006 Long Term Incentive Plan (the “2006 Plan”), as
amended, the Board of Directors of ARIAD Pharmaceuticals, Inc. (the “Company”)
has granted the right to receive shares of Common Stock, $.001 par value per
share, of the Company (the “Grant”), payable as soon as administratively
feasible following each of the following vesting dates, assuming the Participant
is then employed by the Company:
 
Name of Participant:
 
Number of Granted Shares:
 
Grant Date:
 
Grant Price:
$.001 Per Share*
   
Vesting Date
Shares to be Delivered
[Vesting schedule to be inserted]
 

 
The Grant is subject to all the terms, conditions and limitations set forth in
the 2006 Plan, which is incorporated herein by reference, and to the following
additional terms specified by the Board of Directors of the
Company.  Capitalized terms used herein and not otherwise defined shall have the
meaning set forth in the 2006 Plan.


Legends.  To the extent the Participant is an affiliate at the date of issuance
of the Granted Shares, all certificates representing the Granted Shares to be
issued to the Participant pursuant to this Restricted Stock Unit Certificate
shall contain a legend required by virtue of the fact that the Participant is an
affiliate (as defined in Rule 144(a)(1) of the Securities Act of 1933, as
amended) of the Company.


Tax Considerations.  This award is intended to qualify as a “short-term
deferral” exempt from Section 409A of the Internal Revenue Code of 1986, as
amended.  The Participant acknowledges and agrees that he/she is responsible for
all federal, state and local taxes applicable to the Granted Shares and will by
the date requested by the Company deposit with the Company an amount of cash
equal to the amount determined by the Company to be required with respect to the
statutory minimum withholding tax due.


If the Participant does not provide the Company with the required cash payment
in a timely manner as set forth above, then the Company shall receive payment of
the statutory minimum tax withholding as follows:


(a)           if the Company believes that a sale of shares can be made in
compliance with applicable securities laws including, but not limited to through
entering into a Rule 10b5-1 trading plan at a time when the Participant is not
in possession of material nonpublic information, then the Company shall receive
payment in cash through a brokerage sale by the Participant of a sufficient
number of the vested Granted Shares to cover the statutory minimum tax
withholding obligation of the Company, after deduction of the broker’s
commission, and which sale provides for remittance directly by the broker to the
Company of the cash necessary in order for the Company to satisfy its statutory
minimum tax withholding obligation; or


(b)           if the Participant cannot sell any Granted Shares in accordance
with (a) above, then the Company shall reduce the number of vested Granted
Shares actually issued to the Participant in an amount equal to the statutory
minimum withholding tax due and payable by the Company using the Fair Market
Value as set forth in Section 10.7(b) of the Plan.  Fractional shares will not
be retained to satisfy any portion of the withholding tax.  Accordingly, the
Participant agrees that in the event that the amount of withholding owed would
result in a fraction of a share being owed, that amount will be satisfied by
withholding the fractional amount from the Participant’s bi-weekly pay.
 
In witness whereof, the Company has caused this Restricted Stock Unit
Certificate to be executed by its duly authorized officer.
 
PARTICIPANT
ARIAD PHARMACEUTICALS, INC.
       
_________________________________
By: _________________________________
 
       Edward M. Fitzgerald
 
       Executive Vice President
 
       Chief Financial Officer

 
*  Deemed to have been paid by services rendered to the Company
 